DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Regarding claim 1, this claim is objected to because of the following informalities:  claim 1 recites “… applying a laser beam to the metal plates…” in line 2 of the claim, “…by applying a first laser beam…” in line 6 of the claim and   “…by applying a second laser beam…” in line 8 of the claim. It is not clear whether the first and/or second laser beams recited in line 6 and line 8 of the claim are referring to the laser beam recited in line 2 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Wang et al. (US 6, 646,225 B1), here in after called Wang.
Regarding claim 1,  Wang discloses a laser welding method for performing lap welding on a plurality of laminated metal plates by applying a laser beam to the metal plates (a method of joining a galvanized steel plates (10,12) to one another using laser welding ( 1: 40 -45, FIG. 1, 2 and 3)), the metal plates being constituted by n pieces of metal plates including at least one  (two overlapping zinc coated steel plates (10,12) that generate zinc vapor during welding (2: 59 – 3: 07 and FIG. 1)), the metal plates being laminated in order from a first metal plate to an n-th metal plate (the two metal plates (10, 12) laminated in order from the first coated steel plate (10) to second coated steel plate 12, (FIG.1)), n being an integer not less than 2 (n being two see FIG. 1 – 3))  , the laser welding method comprising: 
forming a recess serving as an escape route for the gas by applying a first laser beam from a first metal plate side (directing a first laser beam (30) on the upper surface  (20) of  first steel plate (10) to drill a slot 22 which provides a suitable path for venting zinc vapor (2: 66 – 3: 11 , FIG. 1-3 and claim 1)), the escape route penetrating through the first metal plate to an (n-1)th metal plate in a laminating direction to reach the n-th metal plate (the depth of slot 22 can suitably extend into, or even through, underlying second coated steel plate (12) depending upon the zinc venting requirement of a particular weld setup. The goal is to cut slot 22 to a depth so that zinc coating vaporized at the weld region can be driven from the site, (3: 18 -22, FIG. 2 and claim 1)) ; and 
forming a welding pool around the recess in the metal plates so as to maintain a shape of the recess (directing a second laser beam (32) along the path traced by the first laser beam to form the slot (22) on both sides of the slot, wherein the second laser beam (32) having sufficient energy to melt ferrous metal into molten steel to fill the slot (3: 50 – 4: 05, FIG. 1-3 and claim 1)), please note here, the second laser beam is not only melting the molten pool, but it also fills the slot/recess 22 up to the surface with the molten metal pool which is quenched and quickly solidified to form weld nugget 26 (3: 63 – 4: 03), thus, the shape of the recess is maintained by the molten pool), the welding pool being formed by applying a second laser beam to an outside of the recess (the molten steel that solidifies to weld nugget (26)  is formed by applying the second laser beam (32) surrounding the slot, (3: 50 – 4: 05 and see FIG. 3 showing second laser ( 32) applied to the outside of slot (22)).
Regarding claim 2, Wang discloses the laser welding method according to claim 1, wherein: the metal plate that generates the gas due to melting is a metal plate on which a metal plating layer having a melting point lower than that of a base material is formed (Steel plates 10, 12 comprise zinc coating layers 11, 13 and zinc coating layers 15, 17, respectively (2: 45- 50 and FIG. 1-2)) wherein the melting point of Zinc (787 oF) is lower than meting point of (2750 oF)) ; and the gas is a vapor of the metal plating layer (the gas generated during welding is a Zinc vapor, (3: 1-5, FIG. 3)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang et al. (WO 2017/156723 A1), here in after called Yang.
Regarding claim 3, Wang discloses the laser welding method according to claim 1. But,

However, It is known in the art of laser welding casting plates specifically aluminum casting plates are known to contain dissolved hydrogen, as is taught in Yang, laser welding two metal substrates (36, 38) of aluminum alloy casting or aluminum die casting (page 11, line 25 – page 12, line 05) and the entrained hydrogen gas vapor is expelled during the high stirring laser beam welding (page 21, line 25 -32). 
This is particularly advantageous to prevent porosity and weak weld joint as a result of the dissolved hydrogen being trapped in the molten weld pool (page 3, line 25 – page 4, line 05).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the method of laser welding of claim 1 disclosed by Wang to weld casting plates and expel hydrogen gas dissolved in the casting plates during welding in order to prevent porosity due to the trapped hydrogen in the weld pool that results in weak weld joints as taught in Yang.  
Further, Yang also teaches laser welding many types of plates for example Zinc coated steel plates, aluminum plates, aluminum alloy casting plates  aluminum-zinc alloy and aluminum die casting alloy (page 11, line 03 - 32) suggesting a casting plate is one of the alternatives and when the casting plate is aluminum, trapped hydrogen gas evaporates during welding. Therefore, the claimed limitation “the metal plate that generates the gas due to melting is a casting plate; and the gas is hydrogen gas dissolved in the casting plate at a time of casting” is not given any patentable weight as an inclusion of a material or an article worked upon by the claimed invention does not impart patentability to the claim (MPEP 2115).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Inaba et al (US 2014/0302247 A1), here in after called Inaba.
Regarding claim 4, Wang discloses the laser welding method according to claim 1, wherein the forming a weld pool in the slot (22) and the filling of the molten pool in the slot (22) is carried out by the second laser beam (32), (3: 50 – 4: 05).
Wang does not explicitly say filling the recess with molten metal by applying a third laser beam to the welding pool after the welding pool is formed.
However, Inaba that teaches using a plurality of laser beams (up to four laser beams) wherein each of the plural laser beams is sufficient to have an energy density appropriate to one or more steps among a plural steps in a process of re-melting and re-solidifying the coating composition (0066), also teaches the heating and melting of the coating composition are performed with the precedent laser beam (20) and the retaining and deepening (filling) of the melted state and the cooling are performed with the follow-up laser beam (21) , (0059).
     	The advantage of using multiple lasers and dividing and assigning the plurality of steps including the heating, melting, retaining and deepening of a melted state and cooling be carried out with each of the plurality of laser beams is to maintain an optimum morphological change in each step (0066).
	Therefore it would have been obvious for one of ordinary person in the art to modify the forming and the filling of the molten pool in the recess (slot) carried out by the second laser beam disclosed in Wang to have the filling the recess with molten metal by applying a third laser beam to the welding pool after the welding pool is formed in order to maintain an optimum filling of the molten pool in the recess that results in a good weld joint.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wang et al (US 2005/ 0121426 A1) , here in after called Wang-426.
Regarding claim 5, Wang discloses the laser welding method according to claim 1.
Wang does not explicitly teach that a position of a focus of the second laser beam in the laminating direction is deeper than a position of a focus of the first laser beam in the laminating direction.
 However, Wang- 426 that teaches welding two stacked up metal sheets (214, 212) stacked up on top of each other in an assembly (218), ( 0029, FIG. 5), also teaches,  a using a primary laser beam (222a) to generate a molten trough (116) in the stacked assembly (218)  and a secondary laser beam(222b) to heat up a heat affected zone (224) extending deeper and around the trough (116) where in the primary beam (122a) has a focal point of 2/3 off the way down into the depth or thickness of the assembly (218) and the second laser beam(222b) that has a focal point  below the assembly (218), (0029, FIG. 5).
Having the secondary laser beam (222b) focal point deeper than the primary laser beam (222a) is particularly advantageous in order to create a heated affected zone (224) around the molten trough that provides a thermal buffer between the molten trough (216) area and the cool part of the assembly facilitating slow solidification of the molten weld that allows porosity to vent or escape therefrom and prevent entrainment of the porosity within the solidified materials (0030).  
Therefore, it would have been obvious for one of ordinary skill in the art to modify the laser welding method of claim 1 disclosed by Wang to have the secondary laser beam to be focused deeper than the first laser beam in the laminating direction (in the stacked up assembly) in order to provide and maintain a deeper heat affected zone around the molten trough that facilitates slow solidification and prevent entrainment of the porosity within the solidified materials as taught in Wang -426. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761